Name: Commission Regulation (EEC) No 1660/88 of 14 June 1988 repealing Regulation (EEC) No 2846/87 concerning an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 148/14 Official Journal of the European Communities 15. 6 . 88 COMMISSION REGULATION (EEC) No 1660/88 of 14 June 1988 repealing Regulation (EEC) No 2846/87 concerning an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries whereas the provisions in the rice balance sheet for rice exports to third countries have now been reached ; whereas it is therefore opportune to close the aforemen ­ tioned tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, ' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community^ Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 3990/87 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2846/87 (4), issued an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries ; Whereas the recent movement of rice prices in producing Member States will allow a normal development of the rice market up to the end of the 1987/88 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2846/87 is hereby repealed. Article 2 This Regulation shall enter into force on 15 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ N6 L 377, 31 . 12. 1987, p. 15 . (3) OJ No L 166, 25. 6 . 1976, p. 36 . 0 OJ No L 272, 25. 9 . 1987, p. 10 .